Citation Nr: 0505782	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 
1999, for the award of a 20 percent disability rating for 
arthritis of the left shoulder.

2.  Entitlement to an effective date prior to December 3, 
1999, for the award of a 20 percent disability rating for 
arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
arthritis of the left and right shoulders and assigned 
separate evaluations as follows: 10 percent effective June 
27, 1995; and 20 percent effective December 3, 1999.  The 
veteran disagrees with the effective date for the award of 
the 20 percent disabling ratings and contends that they 
should be effective June 27, 1995.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's earlier effective date 
claims must be remanded for compliance with applicable law 
relative to VA's duty to notify the appellant of what 
evidence would substantiate his claims, as well as for 
further development of the evidence.  Although the Board has 
not reviewed the claims with a view towards ascertaining the 
merits of the appeal, the Board has identified certain 
matters, which must be resolved, prior to adjudication of 
these matters.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
provides that VA shall apprise the claimant of what evidence 
would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  

In a recent decision by the United States Court of Appeals 
for Veterans Claims (CAVC), it was in part held that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   In Pelegrini, it was 
also observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In the instant case, the appellant filed his request for 
service connection in June 1995.   In an August 2002 
decision, the Board granted service connection for arthritis 
of the shoulders, as secondary to the service-connected shell 
fragment wounds.  In a September 2002 rating decision, the RO 
implemented the grant of service connection for left and 
right shoulder arthritis with evaluations of 10 percent 
disabling effective June 1995 and 20 percent disabling from 
December 1999.  The appellant took issue with the December 
1999 effective date for the award of the 20 percent 
disability ratings in his May 2003 notice of disagreement 
(NOD).  

While VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a newly 
raised claim, VA must have already given section 5103(a) 
notice as indicated above.  This was not completed in the 
case at bar.   

Absent notice of the VCAA, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Further, it has been held from the CAVC's judicial rulings, 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the claims of 
entitlement to an effective date prior to December 3, 1999, 
for the award of 20 percent disability ratings for arthritis 
of the left and right shoulders must be remanded for 
compliance with the duty to assist and notice provisions of 
the VCAA.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his earlier 
effective date claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the 
appellant and request that he identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for arthritis of the right 
and left shoulders since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

4.  VBA AMC should take such additional 
development action as it deems proper 
with respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, VBA AMC 
should review and readjudicate the 
claims. If any such action does not 
resolve the claims, VBA AMC shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




